 

Exhibit 10.42

Deed Roll No.               3326/2016

Negotiated at Aachen, 16th December 2016

Before the notary

Dr. Thomas Förl

whose office is in Aachen

there appeared:

1.

Mr Thomas Hübner, born 20th December 1967, and Mr Ulrich Warner, born 10th
February 1960, both having their place of business in 52062 Aachen,
Kleinmarschierstrasse 54-58, both of whom identified themselves to me by way of
their official photographic identity cards, both acting not in their own name
but as members of the executive board with power of joint representation of g e
w o g e A G, whose registered office is in Aachen, registered in the Commercial
Register of the Aachen District Court under number HRB 175 and whose place of
business is: 52062 Aachen, Kleinmarschierstrasse 54-58

Based on my inspection today of the aforementioned B Commercial Register 175, I
the notary hereby certify that the company is in existence in Aachen and
registered with the business name of gewoge AG with its registered office in
Aachen and that the aforementioned Messrs Hübner and Warner are authorised to
represent the company jointly as members of its executive board.

- hereinafter referred to as the “Vendor” -

2.

Mr Dirk Gerhard Michels, born 16th October 1968 and Dr. Thorsten Siess, born 4th
August 1965, both having their place of business in 52074 Aachen, Neuenhofer Weg
3, both known to me personally and both acting not in their own name but as
directors with power of joint representation of A b i o m e d  E u r o p e  G m
b H, whose registered office is in Aachen, registered in the Commercial Register
of the Aachen District Court under number HR B 13059 and whose place of business
is: 52074 Aachen, Neuenhofer  Weg 3

Based on my inspection today of the aforementioned B Commercial Register 13059 I
the notary hereby certify that the company is in existence in Aachen and
registered with the business name of Abiomed Europe GmbH with its registered
office in Aachen and that the aforementioned Mr Michels and Dr. Siess are
authorised to represent the company jointly as its directors.

- hereinafter referred to as the “Purchaser” -

The parties appearing declared, acting as stated:

We conclude the following

 

--------------------------------------------------------------------------------

 

PURCHASE CONTRACT

§1

INFORMATION IN THE LAND REGISTER  

1.1

The Vendor is the owner of the following property:

 

Aachen District Court, Laurensberg Land Register, Folio 2856

Cadastral District

Plot

Parcel

Location and economic nature

Area

Laurensberg

26

583

Developed and undeveloped

site, Neuenhofer Weg 3 and 5

11,010 sqm

1.2

The content of the land register was determined by inspection on 24th October
2016 and a certificate of currency dated today. This revealed that the property
is encumbered in the land register as follows:

1.2.1

Section II:

 

No. 3:

Limited personal easement (sewer rights with protective strip) in favour of the
City of Aachen

 

No. 4:

Limited personal easement (right to operate and maintain a transformer station
and electrical and telecommunications cable rights) in favour of Stadtwerke
Aachen Aktiengesellschaft (STAWAG), Aachen

 

No. 5:

Limited personal easement (electrical and telecommunications rights and gas and
water pipeline rights with protective strip) in favour of the beneficiary at
II/4

1.2.2

Section III:

 

No. 9:

EUR 807,900.00 registered land charge

 

No. 10:

EUR 7,270,600.00 registered land charge both in favour of WL Bank AG
Westfälische Landschaft Bodenkreditbank, Münster.

1.3

The encumbrances registered over the sale property in Section II are to remain
in force and the Purchaser shall take subject to them.

1.4

The encumbrances registered in Section III will not be taken over. They are to
be cancelled and any amounts remaining outstanding shall be discharged from the
purchase price in accordance with §3.6 below. The notary shall request the
necessary cancellation documents (sending a copy of this contract if required).
This is without prejudice to the Vendor’s duty to have the encumbrances in
Section III cancelled.

§2

SALE

2.1

The Vendor sells to the Purchaser, as sole owner, a part of the aforementioned
property with an area of approx. 10,486 sqm edged in red on the official scale
plan attached as  Annex  2.1  and situated between points
A-B-C-D-E-F-G-H-I-J-K-L-M-N-O-P-Q-R-S-T-U-V-W-X-Y-Z-Z1-Z2-T3-A, together with
the buildings and all other essential elements of the property and fixtures; the
Purchaser accepts the sale.  This area is hereinafter referred to as the
“Subject Property”. The Vendor hereby agrees to have the Subject Property
measured immediately at its expense and to have an entry created for it in a
separate land registry folio.

According to the parties, an office building stands on the Subject Property.

 

--------------------------------------------------------------------------------

 

2.2

N/a.

§3

PURCHASE PRICE

3.1

The total purchase price is EUR 11,000,000.00 (in words: eleven million euros).
Of this, a portion of EUR 3,500,000.00 of the purchase price relates to the site
and a portion of EUR 7,500,000.00 of the purchase price relates to the building.
If it appears from the certificate of changes that the area sold is larger or
smaller than shown at §2.1, this shall not affect the amount of the purchase
price.

3.2

Value Added Tax

 

3.2.1

The Vendor hereby irrevocably and unconditionally waives the exemption from tax
under VAT Act [UStG] §4 point 9a and exercises the value added tax option
pursuant to VAT Act §9 para. 1 and para. 3, 2nd sentence, in relation to the
whole of the Subject Property (the so-called value added tax option). The Vendor
agrees to maintain the option and not to revoke it without the Purchaser’s prior
consent.

Pursuant to VAT Act §13b para. 1 point 3, the Purchaser is therefore liable to
the tax office for the value added tax and pursuant to VAT Act §15 para. 1 point
4 it is entitled to deduct input tax. Thus the Purchaser is not liable to the
Vendor for the applicable value added tax.

The Vendor agrees that it will present a proper invoice without delay – but not
before possession is transferred – including the information referred to in VAT
Act §14 para. 4 and §14a para. 5 (e.g. its tax ID number and invoice number),
but not showing the tax separately.  The parties expressly agree that this
contract does not yet represent an invoice within the meaning of VAT Act §14
para. 5.

The Purchaser warrants that it will use the property entirely for its business
for value added tax purposes.  It is also aware that an adjustment of input tax
must be carried out if during the next ten years the taxable use of the property
comes to an end or it is sold without renewing the option. The Vendor warrants
that it is a business for value added tax purposes and that it is selling the
Subject Property entirely in the course of its business.

3.2.2

The parties both assume that this is not a disposal of the whole of a business
under VAT Act §1 para. 1a, since the Purchaser will be using the Subject
Property for its own commercial purposes and will not be continuing any lettings
by the Vendor in whole or in part. If and to the extent that the tax authorities
are of the opinion, as set out in final and materially binding tax assessments,
that the whole or part of the sale of the Subject Property is a disposal of the
whole of a business within the meaning of VAT Act §1 para. 1a, the parties agree
as follows:

The proceeds of the sale of the Subject Property are therefore not taxable. The
Purchaser is not liable to the Vendor for value added tax on the purchase price.
Pursuant to VAT Act §1 para. la, 3rd sentence, the Purchaser steps into the
shoes of the Vendor by operation of law as a purchasing undertaking, and in
particular it shall continue to be subject to the Vendor’s value added tax
adjustment periods under VAT Act §15a para. 10, 1st sentence. The Purchaser will
not be financially subject to the value added tax consequences under VAT Act §1
para. la, 3rd sentence and §15a para. 10 if it is not responsible for those
consequences as a result of its own conduct. If the Vendor has claimed input tax
from the tax authorities during the periods prior to the transfer of possession
and these result in an adjustment to the Purchaser’s input tax pursuant to VAT
Act §15a, it shall indemnify the Purchaser on first demand and no later than 5
banking days after receipt of a corresponding notification against any resulting
fiscal detriment (corrections to input tax, including incidental payments). This
indemnity obligation also applies in respect of the input tax adjustment periods
which are transferred to the Purchaser and which continue to apply to it. If a
claim is made against the Purchaser as a result of an adjustment to deductions
of input tax under VAT Act §15a required under §8, the Vendor must indemnify the
Purchaser against all costs, losses and other detriment and, vis-á-vis the
Purchaser, assume liability for all the input tax which must be reimbursed.

 

--------------------------------------------------------------------------------

 

The Vendor agrees that it will provide the Purchaser with all necessary
information under VAT Act §22 para. 4 in conjunction with VAT Application Decree
[UStAE] Part 15a.12 para. 1 in connection with the adjustment rules in VAT Act
§15a, without delay and no later than when it is established by binding
determination that this transaction is a disposal of a business as a whole, in
relation to input tax adjustment periods in relation to the Subject Property
which are still ongoing within the meaning of VAT Act §15a when possession
passes. The Vendor shall give the Purchaser copies of the relevant documents and
vouchers supporting the information previously given under VAT Act §22 para. 4.
The Vendor declares that the data to be handed over will be complete and
accurate to the best of its knowledge. The Vendor shall be liable to the
Purchaser for economic loss suffered as a result of providing inaccurate or
incomplete information within the meaning of VAT Act §15a para. 10 and must
indemnify it in respect thereof on first demand. The Vendor agrees that it will
inform the Purchaser without delay, including after possession has passed, if
there are retrospective changes relating to the facts underlying the input tax
adjustments which continue to apply to the Purchaser within the meaning of VAT
Act §15a.

The Vendor shall assign to the Purchaser all its rights in relation to documents
relevant to value added tax against the legal entity which sold and transferred
the Subject Property to the Vendor (the “Previous Owner”), conditional on and
with effect from the effective date for the transfer of possession.

The Purchaser declares that it is an undertaking within the meaning of VAT Act
§2 and that the purchase is being made entirely for the purposes of its
business. The Vendor declares that it is an undertaking within the meaning of
VAT Act §2 and that the sale is being made in the course of its business.

The Purchaser’s rights against the Vendor under the provisions of §3.2.2 shall
not become time-barred until the expiry of five years after the transfer of
possession under §8, and no earlier than six months after the date on which the
tax assessment on which the Purchaser’s rights are based becomes materially
binding.

3.3

The fundamental preconditions under which the purchase price will become due are
that

3.3.1

all approvals and declarations necessary to implement this contract (apart from
the property transfer tax clearance certificate) have been received,

3.3.2

the notary has received the declaration of waiver or negative clearance from the
municipal or State authorities in relation to statutory right of pre-emption
under the Buildings Code [Baugesetzbuch] and the State Nature Conservation Act
[Landesnaturschutzgesetz],

3.3.3

a priority notice protecting the Purchaser has been registered in the land
register ranking after the aforementioned encumbrances and such rights as the
Purchaser has consented to,

3.3.4

the notary has received the cancellation documents in respect of all registered
encumbrances which are not being taken over by the Purchaser, subject to
fiduciary obligations which can be performed from the purchase price monies
–after deducting the agreed retentions,

3.3.5

the approval of the subdivision has been received pursuant to the State Building
Regulations [Landesbauordnung],

3.3.6

all other documents necessary to implement this contract have been received, in
particular any certificate of changes required and the registration of the area
being sold as a separate property in the cadastral register, but excluding the
property transfer tax clearance certificate.

The notary is instructed to confirm to the parties in writing that the
conditions under §3.3 have been fulfilled. This is without prejudice to the
Vendor’s duty to take care to ensure that the above conditions are fulfilled
without delay.

3.4

The purchase price shall be due on 1st February 2017, but no earlier than ten
banking days after receipt by the Purchaser of the notary’s written confirmation
that the fundamental preconditions for the purchase price to

 

--------------------------------------------------------------------------------

 

become due set out in §3.3 have been fulfilled. The Purchaser is not permitted
to make payment before the agreed time.

3.5

The purchase price must be paid, to the creditors to be discharged in the amount
of any discharge amounts claimed in accordance with §3.6 below, and directly to
the Vendor in respect of the remaining balance, to its account at Sparkasse
Aachen IBAN: DE 97 3905 0000 0000 1224 16.

3.6

The land charges registered in Section III (see §1.2.2) shall be discharged out
of the payment of the purchase price. The following is agreed for that purpose:

3.6.1

The creditors under the land charges are hereby instructed to reconcile the
loans and credits to which the land charges relate as at 1st February 2017 and
to notify the loan amounts and the daily interest due after that date to the
Purchaser, by way of the officiating notary.

3.6.2

The Vendor hereby assigns its right to payment of the purchase price in the
amount of the respective loan monies plus daily interest under §3.6.1 to the
creditors under the respective land charges.  The latter must be notified of the
assignment in writing by the notary – who must provide them with a copy of this
contract.

If there is more than one creditor under a land charge, the assignment under
§3.6.2 para. 1 shall take place in the order of priority of the land charges as
appearing in section III of the land register.

3.6.3

The parties hereby agree that the loan amounts and daily interest shall be
transferred direct to the creditors by way of discharge of the assignment and
offset against the purchase price when it falls due, exclusively on the basis of
the discharge amounts claimed by the creditors.

3.6.4

The creditors under the land charges are hereby irrevocably instructed by the
parties to provide the officiating notary with enforceable cancellation
documents – if applicable, subject to fiduciary obligations which do not
conflict with this contract.

3.6.5

Effective from the payment date of the purchase price (less any withholdings),
the seller herewith assigns to the buyer all land charges in favour of the owner
which result or will result from security interests in real property as well as
any possible claims for the return of such security interests or the return of
such return claims.

3.7

If and to the extent that the purchase price has not been paid when due, the
Purchaser shall be in default even if there is no reminder. The date of payment
shall be the date on which the money is credited to the recipient’s account.

3.7.1

The Purchaser submits to immediate enforcement by the Vendor in respect of its
entitlement to the purchase price together with default interest in the amount
of five percentage points above the current base rate. After receipt of the
notary’s confirmation that the conditions set out in §3.3 have been fulfilled,
an enforceable copy of this contract may be issued to the Purchaser without a
need for further evidence. This does not mean that the burden of proof is
reversed. In the event of enforcement, default interest shall be deemed to be
due from the date on which the enforceable copy is issued.

§4

FINANCING OF THE PURCHASE PRICE; AUTHORITY TO CREATE ENCUMBRANCES

The Purchaser declares that it does not require finance and so does not need
authorisation to create encumbrances.

§5

EASEMENTS

With the area being sold there are included the easements set out in Annex 5.1
(notarial deed of Dr. Terbrack – deed roll No. 2341/2016 dated 14th December
2016), which shall be transferred to the Purchaser.

 

--------------------------------------------------------------------------------

 

The area being sold also includes the easements under the amendment –which has
yet to be notarised – to the aforementioned deed of the notary Dr. Terbrack
dated 14th December 2016. A copy of a draft of the consent to amendment is
attached to this deed as Annex 5.2.

If the parties entitled to the respective easements request it, the Purchaser
must postpone the ranking of its retrospectively agreed priority notice to that
of the easements.

§6

MATERIAL DEFECTS

6.1

The Subject Property is being purchased in a condition commensurate with its age
and as recently inspects. All claims by and rights of the Purchaser in respect
of the size of the property and the buildings standing thereon or apparent or
concealed defects are excluded unless (i) the Vendor has acted deliberately or
(ii) it is agreed otherwise in this contract.

The Vendor warrants that it is not aware of any concealed defects in the
property or the building.  To the best of its knowledge, the Subject Property
does not exhibit any environmental damage.

6.2

The Purchaser warrants, based on its many years of experience as a tenant, that
it has no knowledge of any defect apart from defects which are mentioned
accordingly in this contract. The Vendor warrants, by way of an agreement as to
the characteristics of the Subject Property, that

6.2.1

the Subject Property is not protected as a historic monument,

the existing buildings and their present use are permitted under planning law,
that the building was originally constructed in accordance with the applicable
planning consents and that its present use is in conformity with that or those
planning consent(s).

If the property does not conform to the planning consent(s) or to planning law
requirements, it shall be for the Purchaser to prove that this was not the
result of alteration works carried out by it (that is, by ABIOMED or Impella as
tenants).

6.2.2

at the latest on the registration of the transfer of ownership, the subject
property is not subject to controlled rent legislation or housing subsidy
(social housing).

6.3

The Vendor shall not be liable for the existence of any easements which are not
registered in the land register or restrictions in favour of adjoining owners
which are not registered in the land register. Any such encumbrances shall be
transferred and the Vendor is not aware of them, apart from the existing entries
in respect of public land charges (consolidation land charge and preservation
and maintenance of a fire brigade access in accordance with Annex 6.3.1).  In
addition, one further public land charge will be registered, the content of
which appears in Annex 6.3.2; the declaration of the land charge has already
been notarised before Dr. Terbrack, on 14th December. A graphic depiction of the
existing and new separation areas between the buildings is attached to this deed
as Annex 6.3.3.

6.3.1

The Vendor warrants by way of a free-standing warranty within the meaning of
Civil Code [BGB] §311, for breach of which the Vendor will be liable for damages
irrespective of fault, that

 

(a)

as at today’s date, there are no unfulfilled official orders or requirements
relating to the Subject Property other than those resulting from works by
Abiomed/Impella, (such as to have building works carried out or parts of
buildings demolished),

 

(b)

as at today’s date, there have been no revocations or retractions of or
objections to the consents applicable to the construction and use of the
building, other than those resulting from works by Abiomed/Impella,

 

--------------------------------------------------------------------------------

 

 

(c)

at the conclusion of this purchase contract, there are no legal disputes pending
between gewoge and third parties, or administrative appeal proceedings, relating
directly or indirectly to the Subject Property and which do not result from
works by Abiomed/Impella,

 

(d)

no employment contracts will be transferred to the Purchaser pursuant to Civil
Code §613a,

 

(e)

during the period up to the transfer of possession there will be no unpaid
taxes, charges or contributions relating to the Vendor’s possession of the
Subject Property in respect of which the Subject Property or the Purchaser could
be liable. The Vendor declares that all tax liabilities based on the operation
or previous acquisition of the Subject Property by the Purchaser, including
property tax, property transfer tax, withholding taxes and debt liabilities,
have been fulfilled by the Vendor on time and in full and will continue to be
fulfilled until responsibility for taxes is transferred to the Purchaser with
the transfer of possession, so that no liability can arise on the part of the
Purchaser or the Subject Property for the Vendor’s tax liabilities, including
withholding taxes and debt liabilities, in particular pursuant to Application
Ordinance [AO] §75 and Property Tax Act [GrStG] §§11 and 12, until possession is
transferred. As between the parties, the Vendor shall indemnify the Purchaser in
full against all such claims.

6.4

If the Subject Property deteriorates or is damaged before handover (e.g. as a
result of fire damage), such deterioration or damage must be rectified by the
Vendor at its expense. If the deterioration or damage is caused by an insured
event, the Purchaser must be notified thereof. The Purchaser may require that
the insurance monies are released to it in place of rectification.

§7

LEGAL DEFECTS

7.1

Save where agreed otherwise in §1.3, §5 and §6.3 above, the Subject Property
must be transferred free from encumbrances in Sections II and III of the land
register and also free from public land charges, public charges under Federal
Soil Protection Act [BBodSchG] §25 para. 6 (soil protection charges), leases
and/or other third party rights of occupation. In particular, the current lease
with the tenant Finders shall come to an end with effect from 31st January 2017
and the Purchaser will not continue with it.

7.2

The Purchaser is currently a tenant in the property. The lease to the Purchaser
shall come to an end when possession is transferred.

§8

HANDOVER / TRANSFER OF POSSESSION

8.1

Possession, use, risk and burden (including taxes and charges), the rights and
obligations in relation to the existing insurance of the property and general
occupier’s liability shall pass to the Purchaser (economic transfer) on full
payment of the purchase price, but no earlier than 1st February 2017.

8.2

Documents / papers relating to the construction or maintenance of the Subject
Property must be handed over to the Purchaser after possession has been
transferred, if and insofar as the Vendor has them. This refers in particular,
but not only, to the following documents / papers:

 

•

Technical documents;

 

•

Servicing documents;

 

•

Approval documents;

 

•

Review plans.

8.3

The Vendor must manage the property or have it managed properly until the
handover date.

8.4

The adjoining owner consents granted in Annex 8.4 form part of this contract.

 

--------------------------------------------------------------------------------

 

8.5

The Vendor hereby agrees that it will have all damage to the Subject Property
caused as a result of or in connection with the building works carried out on
the property in the Laurensberg cadastral register, plot 26, parcel 634,
remedied to a professional standard at its expense on or before 1st May 2017.
The Vendor must have the following work carried out:

8.5.1

Repairing the external lighting / lantern in front of the building towards
Vaals;

8.5.2

Reinstalling the daylight control at the front of the underground car park
towards DLC II;

8.5.3

Repairing the “Spanish Steps” between Buildings DLC I and II. Particularly,
repairing the foundations so that water stops leaking into the compressed air
plant;

8.5.4

Reconstructing the light shaft to the DLC I utility room;

8.5.5

Sealing the ventilation grid to the DLCI underground car park;

8.5.6

Modifying the DLC I underground car park ventilation system in accordance with
the existing plans (Annex 8.5.6);

8.5.7

Reinstating the “DLC II Building Site” electrical connection properly; 8.5.8
Cleaning the DLC I basement glass façade (clean room 01); 8.5.9 Properly
reconstructing the footpath between DLC I and DLC II;

8.5.10

Reinstalling the Abiomed car park signage;

8.5.11

Removing or reinstating the camera, including the electrical connection, on the
DLC I ellipse roof.

§9

DEVELOPMENT CHARGES

9.1

The Vendor shall pay the contributions to development costs pursuant to the
Buildings Code and adjoining owners’ and connection charges pursuant to the
Communal Charges Act [Kommunalabgabegesetz], including reimbursements for the
cost of connections to the building and the property, in respect of the
facilities and installations existing in whole or in part at today’s date,
irrespective of whether an obligation to contribute arises and when and to whom
a notice to contribute is sent; the Purchaser shall bear all other costs. The
Vendor has not made any advance payments. According to the Vendor

9.1.1

there are no development works currently being undertaken in the public roadway,

9.1.2

the property is connected to the public drainage system and the costs arising in
respect thereof have been paid,

9.1.3

the levies for the construction of the street have been invoiced and paid.

9.2

The notary informed the parties that a certificate can be obtained from the
municipal authorities with regard to the adjoining owners’ charges. He also
pointed out that the obligation to pay public law charges is not affected by the
above provision and that the aforementioned contributions will remain as a
public charge against the property.

§10

COPYRIGHT

Insofar as the Vendor owns the right to use or modify any works affecting the
Subject Property which are protected by copyright, it hereby assigns those
rights to the Purchaser, which accepts the assignment, with effect from the
transfer of possession.

 

--------------------------------------------------------------------------------

 

§11

CONVEYANCE; CONSENTS TO REGISTRATION

11.1

The parties agree that title to the sale property will be transferred to the
Purchaser (conveyance). They authorise the registration of the change of
ownership in the land register.

In order to protect the Vendor, the parties hereby instruct the notary not to
apply to register the change of ownership until he has received evidence of
payment of the whole of the purchase price, by way of presentation of a bank
confirmation or in writing from the Vendor. Until then, the notary may release
an engrossment or a certified copy containing the conveyance only to the Vendor.

 

11.2

The parties were informed that title is not transferred until the transfer is
registered and that all necessary approvals and the property tax clearance
certificate must first be obtained.

11.3

As security for the Purchaser’s non-assignable right to have title transferred
to it, the parties agree to and authorise the registration of a priority notice.
The Purchaser now agrees to and applies for the cancellation of this priority
notice simultaneously with registration of the transfer of title, provided that
no entries have been registered in the interim without its consent.

11.4

Furthermore, the notary is irrevocably authorised to consent to and apply for
the cancellation of the priority notice. As between the parties, the notary is
instructed to make use of this authority only if the following conditions are
fulfilled:

11.4.1

The Vendor has applied to the notary in writing for cancellation and presented
the notary with copies of documents showing conclusively that the Purchaser’s
right to have the contract implemented has lapsed.

11.4.2

The notary has sent the Purchaser a copy of the application together with the
aforementioned documents and asked it in writing to comment on them within a
period of 14 days from receipt and to provide evidence of any payments made by
presenting a bank confirmation. The documents have been delivered in accordance
with the provisions of the Civil Procedure Ordinance [ZPO]. The notice of
request referred to the consequences of failing to comment within the deadline.

11.4.3

The Purchaser has either consented in writing to cancellation or has not
delivered any comments to the notary within the 14 day deadline.

11.4.4

If the Purchaser demonstrates by presenting a bank confirmation that part of the
purchase price has been paid, the priority notice may be cancelled only if the
amount already paid is deposited.

11.5

The parties consent to the cancellation, release and change in the ranking of
all registered encumbrances and also authorise their cancellation insofar as
they are themselves entitled to do so.

11.5.1

The parties hereby mutually authorise one another such that either of them may
act alone and also on behalf of all the parties in making all declarations
necessary to amend the contract and transfer title.  A party acting under this
authority is

also authorised to determine the identity of the sale property after the
cadastral office has updated the register, to declare the conveyance and to
consent to and apply for the cancellation of the Purchaser’s priority notice in
respect of the part of the property initially referred to which is not being
sold. This authority may be used only before the officiating notary or his
officially appointed representative.

11.5.2

Otherwise, the above authority is unaffected by the validity of the purchase
contract insofar as it remains in force even if the purchase contract is void
because of defects in the designation of the Subject Property. It therefore
authorises each of the parties to declare the conveyance in respect of the
property which comes into existence on the basis of the result of the survey
even if its layout and/or area is substantially different from that shown in the
location plan.  As between the parties, the notary is instructed by them to
notarise the

 

--------------------------------------------------------------------------------

 

conveyance only if all the parties have declared that they agree to the exercise
of this authority; there is no need to provide evidence of this agreement to the
land registry.

§12

COSTS, NOTIFICATIONS, CONCLUDING PROVISIONS

12.l

The Vendor shall pay the costs of removing those encumbrances and restrictions
which are not being taken over, including the notary’s charges, and the costs of
subdividing the property (particularly for measurement / recording the
subdivision in the land register and the cadastral register). Apart therefrom,
the costs associated with this contract (notarial costs, court fees and property
transfer tax) shall be borne by the Purchaser.

12.2

The parties were informed of the statutory joint liability for certain costs
(servicing charges, adjoining owners’ development charges and court fees and
notarial costs).

12.3

The notary has not provided any tax advice. However, he did point out the
possibility of tax liability in respect of any gains on the sale.

12.4

All necessary approvals and declarations in relation to this deed are reserved.

They are to be obtained by the notary, attaching appropriate drafts to be
prepared by him, and will take effect immediately vis-à-vis all the parties upon
receipt by the notary.

12.5

The notary is authorised to make all land registry applications in connection
with this deed, including in part or subject to restrictions, and to retract
them in the same manner, and to vary or amend this deed by unilateral notarial
deed – if necessary in order to implement it in the land register.

12.6

All the terms of this contract require notarisation. Collateral agreements not
contained in this deed are void and may result in the invalidity of the entire
transaction. The parties declare that all the important terms agreed between
them are recorded in this contract and that there is no intention on the part of
either of them to link it to any other contracts or transactions.

“Banking days” within the meaning of this property purchase contract are days
(excluding Saturdays and Sundays) on which banks in Aachen are open for
business.

Where reference is made above to Annexes 2.1, 6.3.3, 8.4 and 8.5.6, the location
plans were presented for review and approved.

Where reference is made to Annexes 5.1 and 6.3.1, this is a voucher for
evidential purposes which was not read out.

This record was read out to the parties appearing in the presence of the notary
together with the other annexes (Annex 5.2 and Annex 6.3.2), approved by them
and signed by them and by the notary as follows in their own hand:

 

[Signed and sealed]

...

 

--------------------------------------------------------------------------------

 

[g201705251949143992008.jpg]

 

--------------------------------------------------------------------------------

 

ANNEX 5.1

CERTIFIED COPY

 

 

[g201705251949144232009.jpg]

of a deed

of the notary Dr. Christoph

Terbrack in Aachen dated 14th

December 2016, deed roll no.

2341/2016 T

I hereby certify that the copy below

conforms to the original which is

before me.

A a c h e n, 15th December

2016

[Signed]

(Dr. Terbrack)

Notary

 

--------------------------------------------------------------------------------

 

Deed Roll Number                                            -- 2341 -
                                              of 2016 T

 

As at: 13th December 2016

Negotiated in Aachen on 14th December 2016.

Before me,

DR. CHRISTOPH TERBRACK

- NOTARY IN AACHEN -

there appeared the following, who are known to me personally, on behalf of

gewoge AG with its registered office in Aachen (place of business:
Kleinmarschierstrasse 54-58 in 52062 Aachen), registered in the Commercial
Register of the Aachen District Court under number HRB 175, acting here not in
their own name but as members of the executive board with power of joint
representation

Mr Thomas Hübner, born 20th December 1967,

Mr Ulrich Warner, born 10th February 1960,

as binding representatives of the company, as certified by me on the basis of my
inspection today of the aforementioned Commercial Register.

The parties – acting as shown above – declared and requested the notarisation of
the following

 

CONSENTS TO REGISTRATION

 

 

 

 

--------------------------------------------------------------------------------

Page | 2

PART A

PRELIMINARY

(1)The following property is registered in the Laurensberg land register of the
Aachen District Court, folio 11267:

Laurensberg Cadastral District Plot 26

Parcel 634, building and undeveloped land,

Vaalser Strasse, area 7,978 sqm•

The registered owner is Gemeinnützige Wohnungsgesellschaft für Aachen,
Aktiengesellschaft in Aachen. Referring to registry file HRB 175 at the Aachen
District Court, application is made to correct the registered owner to “gewoge
AG, Aachen”.

(2)The following property is registered in the Laurensberg land register of the
Aachen District Court, folio 2856:

Laurensberg Cadastral District Plot 26

Parcel 583, building and undeveloped land,

Neuenhofer Weg 3 and 5, area 11,010 sqm•

The registered owner is Gemeinnützige Wohnungsgesellschaft für Aachen,
Aktiengesellschaft in Aachen. Referring to registry file HRB 175 at the Aachen
District Court, application is made to correct the registered owner to “gewoge
AG, Aachen”.

(3)The property referred to at point (2) is being remeasured so that an area of
some 524 sqm is being separated from parcel 583 and added to parcel

634 referred to at point (1). The property resulting from the measurement survey
of parcel 583 is hereinafter referred to as Property B and the property
resulting from the incorporation of the part of 583 and parcel 634 is
hereinafter referred to as Property A.  A plan on which Properties A and B can
be seen is attached to this deed as ANNEX 1. Property A is shown edged in red;
Property B is shown edged in blue.

PART B

RIGHT TO SHARED USE OF AN

ACCESS AND STAIRCASE

§1

Content of the Easement

(1)The respective owner of Property B hereby grants the respective owner of
Property A the right to make shared use of the area in Property B shown in red
on the plans attached to this deed as ANNEX 2 for the following purposes:

Pedestrian right of way and right of access to a basement and transformer
station in the building on Property A.

(2)The cost of preserving, maintaining and caring for the areas over which the
easement is exercised shall be borne by the owner of Property B.

 

--------------------------------------------------------------------------------

Page | 3

§ 2

Consent to Registration

(1)The owner of Property B consents to and applies for the registration of a
corresponding easement in favour of the respective owner of Property A in
Section II of the land register, ranking with the priority set out at point (3)
below.

(2)There is expressly no consent to or application for the registration of a
corresponding notice of dominance in the land register.

(3)To protect the entitlement to registration of the right, consent is given to
and application made for the registration of a priority notice over parcel 583,
to rank after the rights in Section II with ref. nos. 3, 4 and 5 and in Section
III ranking after the rights with ref. nos. 9 and 10 and in favour of gewoge AG,
ranking equally with the rights granted in Parts C, D and E.

PART C

PIPE AND CABLE RIGHTS

§ 1

Content of the Easement

(1)The respective owner of Property B hereby grants the respective owner of
Property A the right to operate and maintain all supply and waste pipes and
cables necessary to construct and maintain the building on Property A in the
area of Property B marked in red on the plans attached to this deed as ANNEX 3,
and to leave them there indefinitely.  

The beneficiary’s servants and third parties instructed by it are permitted to
access the property at any time and immediately for the purpose of operating,
supervising or carrying out works of any sort to the pipes and cables, insofar
as necessary in order to exercise such rights and obligations.

(2)The owner of Property A shall bear the cost of laying, operating and
maintaining the pipes and cables.

§ 2

Consent to Registration

(1)The owner of Property B consents to and applies for the registration of a
corresponding easement in favour of the respective owner of Property A in
Section II of the land register, ranking with the priority set out at point (3)
below.

(2)There is expressly no consent to or application for the registration of a
corresponding notice of dominance in the land register.

(3)To protect the entitlement to registration of the right, consent is given to
and application made for the registration of a priority notice over parcel 538,
to rank after the rights in Section II with ref. nos. 3, 4 and 5 and in Section
III ranking after the rights with ref. nos. 9 and 10 and in favour of gewoge AG,
ranking equally with the rights granted in Parts B, D and E.

 

--------------------------------------------------------------------------------

Page | 4

PART D

FIRE BRIGADE ACCESS

§ 1

Content of the Easement

(1)The respective owner of Property B hereby grants the City of Aachen the right
to keep the areas in Property B marked in red on the plan attached to this deed
as Annex 5 free from improvements of any sort and to permit pedestrian and
vehicular access to these areas as a fire brigade access.

(2)The cost of preserving, maintaining and caring for the area over which this
easement is exercised shall be borne by the owner of Property B.

§ 2

Consent to Registration

(1)The owner of Property B consents to and applies for the registration of an
appropriately limited personal easement in favour of the City of Aachen in
Section II of the land register, ranking with the priority set out at point (2)
below.

To protect the entitlement to registration of the right, consent is given to and
application made for the registration of a priority notice over parcel 583,
ranking equally with the rights in Parts B, C, and E of this deed in Section II
and in Section III ranking after the right with ref. no. 1 and in favour of the
City of Aachen.

PART E

VEHICULAR RIGHT OF

WAY

§ 1

Content of the Easement

(1)The respective owner of Property B hereby grants the respective owner of
Property A the right to make shared use of the area in Property B shown in red
on the plans attached to this deed as ANNEX 6 to drive with vehicles of whatever
nature, but limited to a maximum permissible total weight of 3.5 tonnes for each
vehicle, and only to drive from Property A towards Neuenhofer Weg.

(2)The cost of maintenance and repair and ongoing maintenance costs and the
costs of complying with the occupier’s duty of care shall be borne by the owner
of Property B.

§ 2

Consent to Registration

(1)The owner of Property B consents to and applies for the registration of a
corresponding easement in favour of the respective owner of Property A in
Section II of the land register, ranking with the priority set out at point (3)
below.

(2)There is expressly no consent to or application for the registration of a
corresponding notice of dominance in the land register.

(3)To protect the entitlement to registration of the right, consent is given to
and application made for the registration of a priority notice over parcel 538,
to rank after the rights in Section II with ref. nos. 3, 4 and 5 and in

 

--------------------------------------------------------------------------------

Page | 5

Section III ranking after the rights with ref. nos. 9 and 10 and in favour of
gewoge AG, ranking equally with the rights granted in Parts B, C and D.

PART F

ENCROACHMENT RIGHT

§ 1

Encroachment Right

(1)An underground car park has been constructed under Property A. This deed is
intended to create a right of encroachment in favour of Property B and a waiver
of the right to demand an encroachment rent.

(2)For the benefit of the respective owner of Property B, the respective owner
of Property A hereby permits encroachment by an underground car park in
accordance with the plan attached to this deed as ANNEX 7. This encroachment
must be tolerated in the area marked in red on the aforementioned plan.

(3)The obligation to permit the encroachment also includes

a)

a duty to permit appropriate supply and waste pipes and cables and to allow them
to be maintained,

b)

a duty to permit access to the servient property at any time by agreement with
the owner of the dominant property by the latter itself or by third parties
instructed by it for the purpose of maintenance and repair work, but reinstating
the servient property to its original condition,

c)

an obligation not to erect structures of any nature which would impede the
encroaching structure, not to plant any deep-rooted shrubs etc., and to permit
the removal of plants which would impede the encroaching structure, on the
servient property in the area of the encroachment.

(2)The maintenance and operating costs for the encroaching underground car park
shall be borne by the owner of Property B.  The occupier’s duty of care in
respect of the encroaching structure is also the responsibility of the owner of
Property B.  This duty relates only to the underground car park insofar as it is
constructed below ground level.

§ 2

Waiver of Encroachment Rent

The owner of Property A hereby irrevocably waives the right to payment of the
encroachment rent which could have been claimed in respect of the above
encroachment right.

§ 3

Consent to Registration

(1)Consent is hereby given to and application made for the registration of a
corresponding easement (encroachment right) over Property A and in favour of the
respective owner of Property B.

(2)To protect the waiver in §3, consent is given to and application is made for
the registration in the land register of the waiver of encroachment rent from
Property B.

(2)There is expressly no consent to or application for the registration of a
corresponding notice of dominance in the land register.

 

--------------------------------------------------------------------------------

Page | 6

(3)To protect the entitlement to registration of the right, consent is given to
and application made for the registration of a priority notice over parcel 634,
ranking with first priority in Section II and in Section III ranking after the
right with ref. no. 1 and in favour of gewoge AG.

PART G

EXTENSION OF AN EASEMENT

gewoge AG has consented to and applied for the easement appearing from ANNEX 8
over parcel 634 and in favour of Stadtwerke Aachen AG (STAWAG). After completion
of the survey, this right is to extend to the whole of Property A. Consent is
given to and application made for a corresponding entry in the land register.

PART H

CONCLUDING PROVISIONS

(1)For the purpose of calculating costs, the value of each right is deemed to be
EUR 3,000.00.

(2)The notary Dr. Christoph Terbrack in Aachen and his employees Heinz Göttgens,
Sylvia Buntrock, Brigitte Braun and Andrea Claus, each acting individually and
released from the restrictions of Civil Code [BGB] §181, are authorised to make
all declarations, to declare that the surveyed property is the same as the parts
of the properties described above (Property A and Property B) and to make
modifications and amendments to this deed which appear necessary to them in
order to implement it. They are authorised to make separate and limited
applications and to withdraw them in the same manner.

(3)The plans attached to this deed were presented for review, approved and
signed.

THIS RECORD was read out by the notary to the parties appearing, approved by
them and then signed by them and by the notary in their own hand as follows:

 

[Signed]

 

[Signed]

 

 

 

(Hübner)

 

(Warner)

 

 

 

 

 

[Signed]

 

 

Dr. Terbrack)

Notary

 

 

 

 

--------------------------------------------------------------------------------

 

A N N E X               1

 

 

 

 

TO THE DEED DATED 14TH DECEMBER 2016

OF THE NOTARY DR. CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

--------------------------------------------------------------------------------

 

[g201705251949146752010.jpg]

 

--------------------------------------------------------------------------------

 

A N N E X               2

 

 

 

 

TO THE DEED DATED 14TH DECEMBER 2016

OF THE NOTARY DR. CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

--------------------------------------------------------------------------------

 

[g201705251949146992011.jpg]

 

--------------------------------------------------------------------------------

 

A N N E X               3

 

 

 

 

TO THE DEED DATED 14TH DECEMBER 2016

OF THE NOTARY DR. CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

--------------------------------------------------------------------------------

 

[g201705251949147232012.jpg]

 

--------------------------------------------------------------------------------

 

A N N E X               4

 

 

 

 

NOT USED

 

--------------------------------------------------------------------------------

 

A N N E X         5

 

 

 

 

TO THE DEED DATED 14TH 

DECEMBER 2016 OF THE NOTARY DR.

CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

 

--------------------------------------------------------------------------------

 

[g201705251949147512013.jpg]

 

--------------------------------------------------------------------------------

 

A N N E X         6

 

 

 

 

TO THE DEED DATED 14TH DECEMBER 2016

OF THE NOTARY DR. CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

 

--------------------------------------------------------------------------------

 

[g201705251949147752014.jpg]

 

--------------------------------------------------------------------------------

 

A N N E X         7

 

 

 

 

TO THE DEED DATED 14TH DECEMBER 2016 OF

THE NOTARY DR. CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

--------------------------------------------------------------------------------

 

[g201705251949147992015.jpg]

 

--------------------------------------------------------------------------------

 

A N N E X         8

 

 

 

 

TO THE DEED DATED 14TH DECEMBER 2016

OF THE NOTARY DR. CHRISTOPH TERBRACK

- DEED ROLL NO. 2341 OF 2016 T -

 

 

--------------------------------------------------------------------------------

 

No. 2157 of 2016 T

 

Consent to Registration

 

The undersigned owner,

gewoge AG, having its place of business at Kleinmarschierstr. 54-58, 52062
Aachen,

 

of the property registered in the Laurensberg land register, folio 11267,

in the municipality of Laurensberg, plot 26 no. 634, Vaalser Strasse,

 

hereby grants Stadtwerke Aachen AG (STAWAG), Aachen, the right to construct a
heat generation plant on the aforementioned property, consisting of a brine heat
pump and a gas-fired condensing boiler for the purpose of generating heat, and
to place the associated connection pipes with their necessary associated
equipment on the property and in various rooms in the property, to operate and
maintain them and to leave them there permanently.

 

Access to the property and the buildings standing thereon is permitted at any
time and immediately to servants of STAWAG and third parties instructed in
connection with carrying out the works for the purpose of operation, supervision
or carrying out works of whatever nature to the heat generation system and its
associated equipment, insofar as necessary in order to exercise its rights and
obligations. The exercise of this right may be transferred to third parties. The
owner agrees that it will not construct any facility on the property which is
suitable for operating another sort of heating or which could permit a third
party to provide heat.

 

For the benefit of STAWAG, the owner consents to and applies for the application
of a limited personal easement on the aforementioned property, for a fixed term
until 31st December 2036, and thereafter for as long as the heating supply
contract remains in effect.

 

The costs associated with this deed and its implementation shall be paid by
STAWAG.

 

For the purpose of calculating the court costs, the value of this easement is
stated to be €5,000.00.

 

The easement is to rank with the next available priority in Sections II and III
of the land register.

 

The owner applies to have its name corrected in Section I of the land register
to gewoge AG in Aachen.

 

The officiating notary is authorised to make applications under this consent
separately, to restrict them and/or to retract them and to make amending or
appropriate declarations, variations and consents insofar as necessary in order
to implement them in the land register.

 

Aachen, [date]

[Signed]

gewoge AG

 

--------------------------------------------------------------------------------

 

Deed Roll Number 2157 of 2016 T

 

I hereby certify that the above signatures, made before me, of Messrs

 

a)

Thomas Hübner, member of the executive board, and

b)

Ulrich Warner, member of the executive board,

 

known to me in person, acting as the executive board of

gewoge AG

with its registered office in Aachen

(place of business: Kleinmarschierstrasse 54-58 in 52062 Aachen)

Aachen District Court Commercial Register HRB 175.

 

are genuine.

 

I also certify, as officiating notary, based on my inspection today of the
Aachen District Court Commercial Register, that gewoge AG is registered there
under number HRB 175 with its registered office in Aachen and that Mr Thomas
Hübner and Mr Ulrich Warner are registered as its executive board and authorised
to represent the company jointly.

 

Aachen, 17th November 2016

 

[Signed]

 

(Dr. Terbrack) notary

 

 

--------------------------------------------------------------------------------

 

ANNEX 5.2

Deed Roll
Number                                                                                                                    of
2016T

 

Gö.

Negotiated in Aachen on           th December 2016.

before me,

DR.  CHRISTOPH TERBRACK

- NOTARY IN AACHEN –

there appeared on behalf of

 

gewoge AG with its registered office in Aachen (place of business:
Kleinmarschierstrasse 54-58 in 52062 Aachen), registered in the Commercial
Register of the Aachen District Court under number HRB 175, acting here not in
their own name but as members of the executive board with power of joint
representation, known to me personally

 

Mr Thomas Hübner, born 20th December 1967,

Mr Ulrich Warner, born 10th February 1960,

as binding representatives of the company, which I certify based on my
inspection today of the aforementioned Commercial Register.

 

The parties appearing declared and requested the notarisation of the following

 

 

 

AMENDMENT TO THE CONSENT TO REGISTRATION

DATED 14TH DECEMBER 2016, DEED ROLL No. 2341/2016 T

 

 

 

 

--------------------------------------------------------------------------------

Page | 2

§1

PRELIMINARY

 

(1)

Reference is made to the officiating notary’s deed dated 14th December 2016, No.
2341/2016 T in his deed roll.

 

(2)

The right established in Part E of that deed (vehicular right of way) is amended
by the provisions below.

§2

AMENDMENT TO PART E

 

(1)

The right established in §1 of Part E is amended such that that right may also
be used by vehicles for waste disposal, irrespective of their weight.

 

(2)

Consent is given to and application made for the registration of this variation
to the content of the deed.

§3

CONCLUDING PROVISIONS

 

(1)

Otherwise, all the other provisions of the deed referred to remain in effect.

(2)

The notary Dr. Christoph Terbrack in Aachen and his employees Heinz Göttgens,
Sylvia Buntrock, Brigitte Braun and Andrea Claus, each acting individually and
released from the restrictions of Civil Code [BGB] §181, are authorised to make
all declarations, to declare that the surveyed property is the same as the parts
of the properties described above (Property A and Property B) and to make
modifications and amendments to this deed which appear necessary to them in
order to implement it. They are authorised to make separate and limited
applications and to withdraw them in the same manner.

 

THIS RECORD was read out by the notary to the parties appearing, approved by
them and then signed by them and by the notary in their own hand as follows:

 

(Hübner)

(Warner)

 

(Dr. Terbrack) Notary

 

 

 

--------------------------------------------------------------------------------

 

[g201705251949153392016.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949153602017.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949153822018.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949154012019.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949154242020.jpg]

 

 

--------------------------------------------------------------------------------

 

ANNEX 6.3.2

 

A s s u m p t i o n  o f  P u b l i c  L a n d  C h a r g e

 

We, Gemeinnützige Wohnungsgesellschaft AG für Aachen AG (gewoge AG), whose place
of business is at Kleinmarschierstrasse 54-58 in D-52062 Aachen, are the
registered owner of the property in Aachen, Neuenhofer Weg 3, 5,

 

Laurensberg cadastral district, plot 26, sub-parcel b of parcel 583,
(Laurensberg land register, folio 2856),

 

hereinafter referred to as the “Encumbered Property”.

 

We intend to subdivide the property in Aachen, Neuenhofer Weg 3, 5,

 

Laurensberg cadastral district, plot 26, parcel 583,

(Laurensberg land register, Blatt 2856),

 

hereinafter referred to as the “Building Site”.

 

We hereby assume vis-à-vis the City of Aachen, as building supervisory
authority, the public law obligation to take over the vacant area on the
Building Site necessary for the development, with a width of 5.00m and a length
of 14.49m, and to keep this area free from buildings.

The area subject to the public land charge is shown shaded in green on the
location plan prepared on 14th November 2016 by the publicly appointed land
surveyor Dr. Ing. Wüller (a copy of the cadastral map). The location plan is
attached to the original of this declaration.

We are aware that the public land charge will be registered in the public land
charges register of the City of Aachen, that it will also take effect against
our successors in title to the aforementioned property and that it can be
cancelled only by way of a waiver by the building supervisory authority.

 

Note:

 

We have been informed of the effect on our property of the registration of the
public land charge.

 

 

Page 1 of 1

--------------------------------------------------------------------------------

 

[g201705251949154552021.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949154742022.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949154942023.jpg]

 

--------------------------------------------------------------------------------

 

[g201705251949155142024.jpg]

 

--------------------------------------------------------------------------------

 

 

Deed Roll Number

- 2339 - of 2016 T

 

 

I hereby certify the above signatures, made before me, of

 

Mr Thomas Hübner, born 20th December 1967,

Mr Ulrich Warner, born 10th February 1960,

 

both acting not in their own name but as members of the executive board with
joint power of representation of gewoge AG, whose registered office is in Aachen
(business address: Kleinmarschierstrasse 54-58 in 52062 Aachen), registered in
the Commercial Register of Aachen District Court under number HRB 175.

 

I also certify, based on my inspection today of the aforementioned Commercial
Register, that the aforementioned gentlemen are the binding representatives of
the aforementioned company

 

A a c h e n, 14th December 2016.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This text is a translation of a German language text. In all cases, the original
German language version takes precedence.

 